Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
After further review of the application, initial new matter issues have been revealed. Therefore, the rejection of 8/2/2021 have been withdrawn. 
The amendments filed Specification (1/11/2021), Drawings (6/26/2020, 8/21/2020, 1/11/2021, 3/01/2021) are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Specification (1/11/2021) – “Piks will be implant on the sole of the slipper between the toes.”
Drawings (6/26/2020, 8/21/2020, 1/11/2021, 3/01/2021) – The drawings are new matter compared to the original drawings filed 11/13/2019. There are no similarities.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21: “each toe are attached to a sole of footwear”
Claim 22: “combination of firm soft plastic and flexible materials”
Claim 24: “six different shapes”
Claim 25: “implanted into the sole of footwear”
Claim 26: “to up cover of the footwear”
Claim 29: “powered by batteries to provide motion”
Each of the claimed elements about were not in the original disclosure filed 11/13/2019. 
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, it is unclear how the bristles move up and down and spin 360 degrees, based on the original disclosure. What allows the bristles to move? What is the mechanism behind the movement?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the toes", “are attached”, “opening”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "a pick nano piks cluster bristles".  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the front opening”, “up cover”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation "snap on buckle”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "powered”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “toe adapted”, "the upper cover”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-27 are rejected under 35 U.S.C. 102(a)(b) as being anticipated by Cuellar (US 2010/0263237).
Regarding Claim 21, Cuellar discloses a toe massage slipper (Figures 1 & 2) comprising a plurality of pik nano picks cluster bristles (50) configured to fit between the toes of a user (Para. 30, “separate the five toes of a typical person”) wherein the plurality of pik nano picks cluster bristles on each toe are attached to a sole of footwear (Figures 1 & 2) wherein an opening (Figures 1 & 2) at a front of the slipper allowed ease access (Para. 38).
Regarding Claim 23, Cuellar discloses the nano piks are cluster bristles attached to a pik (Figures 1 & 2, 87).  
Regarding Claim 24, Cuellar discloses the pik nano piks cluster bristles are six different shapes (Para. 30-32 & 43, various prints, colors, sizes and shapes maybe be used, which includes more than six different shapes).  
Regarding Claim 25, Cuellar discloses a pik nano piks cluster bristles implanted in to the sole of footwear (Figure 1 & 2).  
Regarding Claim 26, Cuellar discloses the front opening attached to up cover of the footwear (Figure 1 & 2).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cuellar (US 2010/0263237).
Regarding Claim 22, Cuellar disclose comprising a pik nano piks cluster bristles are a flexible material (Para. 29, “rubber”, rubber is a flexible material). Cuellar does not specifically disclose a firm soft plastic. It, however, would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the pick nano piks cluster bristles as claimed, since it is well within the general skill of a worker in the art to select a known material on .   

Allowable Subject Matter
Claims 28-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732